Case: 16-11207   Date Filed: 06/13/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 16-11207
                      ________________________

              D.C. Docket No. 8:14-cr-00164-SDM-EAJ-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus

DAVID BROCK LOVELACE,
TERRI L. SCHNEIDER,

                                                     Defendants - Appellants.

                      ________________________

                            No. 17-11028
                      ________________________

              D.C. Docket No. 8:14-cr-00164-SDM-AAS-2

UNITED STATES OF AMERICA,
                                                          Plaintiff - Appellee,

versus

TERRI L. SCHNEIDER,

                                                     Defendant – Appellant.
                Case: 16-11207    Date Filed: 06/13/2018   Page: 2 of 4


                             ________________________

                                   No. 17-11059
                             ________________________

                     D.C. Docket No. 8:14-cr-00164-SDM-AAS-1

UNITED STATES OF AMERICA,
                                                                 Plaintiff - Appellee,

versus

DAVID BROCK LOVELACE,

                                                            Defendant - Appellant.
                             ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (June 13, 2018)

Before TJOFLAT, ROSENBAUM and BRANCH, Circuit Judges.

TJOFLAT, Circuit Judge:

         This is a Medicare fraud case involving the use of appropriated physician

Medicare identification numbers to bill for services not rendered, among other

violations. In March 2015, a federal grand jury in the Middle District of Florida

returned a 41-count superseding indictment against Lovelace, Schneider, and a co-

defendant, Illya Jackson, with various healthcare fraud and money laundering




                                           2
                Case: 16-11207       Date Filed: 06/13/2018      Page: 3 of 4


violations. Following trial, a jury found Lovelace and Schneider 1 guilty on all

counts. The District Court sentenced Lovelace and Schneider to substantial terms

of imprisonment. 2 The issues on appeal are as follows:

       Lovelace: (1) Whether the District court erred in denying Appellant’s pre-

trial motion to dismiss the indictment; (2) whether the Court erred in denying

Appellant’s pre-trial motion to suppress; and (3) whether the Court erred in

denying Appellant’s motion for a new trial.

       Schneider: (1) Whether the evidence was sufficient to convict on Counts 20,

21, and 22; (2) whether the District Court abused its discretion in denying

Appellant’s motion for new trial based on newly discovered evidence; and (3)

whether the Court committed plain error in failing to sua sponte correct the

prosecutor’s rebuttal suggesting that Appellant’s counsel was trying to “deceive”

the jury.

       We find no merit in any of Lovelace’s issues and therefore AFFIRM his

convictions. We find no merit Schneider’s issues except for her first issue. We

therefore AFFIRM her convictions with the exception of her convictions on Counts

       1
         Defendant Jackson pleaded guilty to Count 41, making a false bankruptcy declaration in
violation of 18 U.S.C. § 152(3), before trial.
       2
         The District Court sentenced Lovelace to a total of 174 months’ imprisonment,
consisting of 150 months on each of Counts 1–19 and 30–37, and 24 months for Count 40,
sentences to run consecutively. Schneider was sentenced to 94 months’ imprisonment,
consisting of 70 months’ on each of Counts 1–9, 20–30, and 38, and 24 months for Count 39,
sentences to run consecutively.


                                               3
             Case: 16-11207   Date Filed: 06/13/2018   Page: 4 of 4


20, 21, and 22, which we REVERSE. In light of these reversals, we remand her

case for RESENTENCING on all remaining counts.

      SO ORDERED.




                                       4